PER CURIAM.
The only point which merits discussion is the propriety of appellant’s sentence to confinement “at hard labor.” To be imprisoned “at hard labor” is improper because no existing state statute provides for imprisonment at hard labor as a sentence for any offense. McDonald v. State, 321 So.2d 453 (Fla. 4th DCA 1975).
Remanded for the purpose of striking the language “at hard labor” from the sentenc*35ing order; otherwise affirmed. Appellant need not be present for this purpose.
McNULTY, Acting C. J., and GRIMES and OTT, JJ., concur.